12-2634-cv
     Garcia v. Jane & John Does


 1                                UNITED STATES COURT OF APPEALS
 2
 3                                    FOR THE SECOND CIRCUIT
 4
 5
 6              At a stated term of the United States Court of Appeals
 7   for the Second Circuit, held at the Thurgood Marshall United
 8   States Courthouse, 40 Foley Square, in the City of New York, on
 9   the 17th day of December, two thousand fourteen,
10
11   Present:
12                  ROBERT A. KATZMANN,
13                            Chief Judge,
14                  DENNIS JACOBS,
15                  GUIDO CALABRESI,*
16                  JOSÉ A CABRANES,
17                  ROSEMARY S. POOLER,
18                  REENA RAGGI,
19                  RICHARD C. WESLEY,
20                  PETER W. HALL
21                  DEBRA ANN LIVINGSTON,
22                  GERARD E. LYNCH,
23                  DENNY CHIN,
24                  RAYMOND J. LOHIER, JR.,
25                  SUSAN L. CARNEY,
26                  CHRISTOPHER F. DRONEY,
27                            Circuit Judges.
28
29   --------------------------------------x
30   Karina Garcia, as Class Representative
31   on behalf of herself and others similarly
32   situated,Yari Osorio, as Class Representative
33   on behalf of herself and others similarly
34   situated, Benjamin Becker, as Class
35   Representative on behalf of himself and
36   others similarly situated, Cassandra Regan, as
37   Class Representative on behalf of herself and
38   others similarly situated, Yareidis Perez,
39   as Class Representative on behalf of herself
40   and others similarly situated, Tyler Sova,
41   as Class Representative on behalf of himself
42   and others similarly situated, Stephanie Jean
43   Umoh, as Class Representative on behalf of
44   herself and others similarly situated, Michael
45   Crickmore, as Class Representative on behalf
46   of himself and others similarly situated,
47   Brooke Feinstein,as Class Representative on
48   behalf of herself and others similarly situated,
49
50                       Plaintiffs - Appellees,
51
52   Marcel Cartier, as Class Representative
53   on behalf of himself and others similarly situated,
54
55                       Plaintiff,
56
57   v.                                                 12-2634
58
59   Jane and John Does 1-40, Individually and in
60   their official capacities,
61
62                        Defendants - Appellants,
63   Raymond W. Kelly, Individually and in his
64   official capacity, City of New York, Michael R.
65   Bloomberg, in his official capacity and
66   Individually,
67
68                        Defendants.
69   --------------------------------------x
70
71   For Plaintiffs-          Mara Verheyden-Hillard (Andrea Hope
72   Appellees:               Costello and Carl Messineo, on the
73                            brief), Partnership for Civil Justice
74                            Fund, Washington, DC
75   For Defendants-          Ronald E. Sternberg, Assistant
76   Appellants:              Corporation Counsel (Leonard Koerner
77                            and Arthur G. Larkin, Assistant
78                            Corporation Counsel, on the brief), for
79                            Zachary W. Carter, Corporation Counsel
80                            of the City of New York, New York, NY
81
82                                 ORDER
83
84        Following disposition of this appeal on August 21, 2014, an
85   active judge of the Court requested a poll on whether to rehear
86   the case in banc. A poll having been conducted and a majority of
87   the active judges of the Court having voted in favor of
88   rehearing this appeal in banc,
89
90        IT IS HEREBY ORDERED that this appeal be heard in banc. See
91   Fed. R. App. P. 35(a). The in banc panel will consist of the
92   active judges of the Court and (subject to his election) the
 93   senior circuit judge who served on the three-judge panel. See 28
 94   U.S.C. § 46(c).
 95
 96        The panel having recommended withdrawal of its opinions in
 97   this case, such withdrawal shall be noted on the docket by the
 98   Clerk of Court.
 99
100       A briefing schedule will follow in due course.
101
102
103                                          FOR THE COURT:
104                                          Catherine O’Hagan Wolfe
105                                          Clerk of Court
106
107
108
109
110   *   Senior Circuit Judge Guido Calabresi was a member of the
111       initial three-judge panel that heard this appeal and is
112       therefore eligible to participate in in banc rehearing.
113       See 28 U.S.C. § 46 (c)(1).